Judgment, Supreme Court, New York County (John Bradley, J.), rendered November 30, 1994, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to a term of 21/2 to 5 years, unanimously affirmed.
Defendant’s motion to suppress was properly denied. There was reasonable suspicion to detain defendant where, seconds after hearing numerous gunshots, the officers observed defendant and his codefendant, the only persons present, running from the location of the shots, while the codefendant was carrying an object under his coat, and, upon seeing the officers, they suddenly veered further into a park. In the ensuing frisk, the officers recovered a ski mask and a rubber glove from the codefendant, and discovered that both men were wearing two sets of clothing on a warm night. The brief investigatory detention was limited and necessary to enable the police to quickly confirm or dispel their suspicions (People v Allen, 73 NY2d 378; People v Hicks, 68 NY2d 234). Three minutes later, the police discovered a pistol, warm from recent firing, which had been abandoned a short distance away. This raised the level of suspicion to probable cause for arrest, and suppression of the fruits of that arrest was properly denied. Concur—Sullivan, J. P., Ellerin, Nardelli, Tom and Mazzarelli, JJ.